

Exhibit 10.5
Execution Version




AMENDED AND RESTATED RESTRICTIVE COVENANT AGREEMENT
THIS AMENDED AND RESTATED RESTRICTIVE COVENANT AGREEMENT (this “Agreement”),
dated as of July 17, 2020, and effective as of the Closing Date (as defined in
the Investment Agreement (as defined below)), is made by and between Colony
Capital, Inc., a Maryland corporation (“CLNY”), and Marc Ganzi (“Executive”).
CLNY, together with its Subsidiaries, is hereinafter referred to as “the
Company,” and where the context permits, references to “the Company” shall
include the Company and any successor to the Company. Any capitalized term that
is used but not otherwise defined in this Agreement shall have the meaning set
forth in the Investment Agreement (as defined below).
WHEREAS, Executive previously entered into a Restrictive Covenant Agreement with
CLNY, dated as of July 25, 2019;
WHEREAS, on the date hereof W-Catalina (S) LLC and W-Catalina (C) LLC (each an
“Investor” and collectively, the “Investor”) entered into an Investment
Agreement (the “Investment Agreement”) and a Carried Investment Agreement (the
“Carry Investment Agreement”), respectively, each dated as of the date hereof,
with the Company to invest in the Digital Colony Business;
WHEREAS, Executive has entered into an Employment Agreement with CLNY (the
“Employment Agreement”), dated as of July 25, 2019, setting forth the terms by
which Executive is employed by Colony Capital Operating Company, LLC or one of
its subsidiaries (as applicable, the “Operating Entity”) and serves as a
Managing Director of CLNY and Chief Executive Officer of the Operating Entity’s
digital realty platform;
WHEREAS, Executive (i) has been actively involved in the management of the
Business and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of the Business and (ii) in the course of his participation in the Business, has
also developed on behalf of the Company significant goodwill that is now a
significant part of the value of the Business;
WHEREAS, the Company desires to protect its investment in the assets, businesses
and goodwill of the Business and to induce the Investors to enter into the
Investment Agreement, the Carry Investment Agreement, the DCMH Investor Rights
Agreement and the Carried Interest Participation Agreement and, accordingly, as
a material condition to the Investors’ willingness to enter into the Investment
Agreement, the Carry Investment Agreement, the DCMH Investor Rights Agreement
and the Carried Interest Participation Agreement and consummate the transactions
contemplated thereby, has required that Executive agree to limit certain
activities by Executive (as contemplated hereby) that would compete with or
otherwise harm such assets, businesses or goodwill; and
WHEREAS, Executive is willing to agree to enter into this Agreement and abide by
such restrictions.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


093331-5834-35947746.5        
22027109

--------------------------------------------------------------------------------





1.    Defined Terms. For purposes of this Agreement, the following terms have
the respective meanings set forth below:
(a)    “Business” means (A) (x) the business of acquiring, originating and
managing (i) real estate related debt and equity investments and (ii) debt and
equity investments focused on the intersection points of technology and hard
assets (the “Digital Realty Sector”); provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries or the Digital Realty Sector even though such
businesses may own or lease real property and (y) any alternative asset
management business in which more than 25% of the total capital committed is
third party capital from passive investors (which term shall exclude natural
persons who are partners or employees of the business and are actively engaged
in the management of the business) and that advises, manages or invests the
assets of funds or related investment vehicles or separate accounts and/or (B),
at any time, any business enterprise that is competitive with the Digital Colony
Business, and shall include any fund or investment vehicle that provides capital
or investment advisory, investment management, investment sub advisory, or
similar services to, an investment vehicle in exchange for compensation to the
extent that Executive, directly or indirectly, launches, creates, sponsors,
forms, acquires any interest in, controls, promotes, manages, renders services
for, or in any manner engages in business on behalf of such a business
enterprise, fund or investment vehicle that is not a Digital Colony Fund.
(b)    “Company Materials” means all Materials that Executive makes or
conceives, or has made or conceived, solely or jointly, during the period of
Executive’s retention by or employment with the Company, whether or not
patentable or registerable under copyright, trademark or similar statutes, which
(i) are related to the current or demonstrably (by expenditure of material
resources or material time spent by senior management) anticipated business or
activities of the Company (which includes any fund managed by the Company during
or prior to the period of Executive’s retention by or employment with the
Company); and (ii) are otherwise developed by Executive through the use of the
Company’s confidential information, equipment, software, or other facilities or
resources at a time during which Executive has been a consultant, or employee
(temporary or otherwise) of the Company. Notwithstanding the foregoing, Company
Materials shall not include any Materials described in clause (i) above that are
conceived or made, solely or jointly, by Executive in connection with the
performance of Permitted Activities.
(c)    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by Executive in his
capacity as a member or employee of the Company; provided, however, Confidential
Information will not include any information that is generally available to the
public (other than as a result of Executive’s breach of this Agreement) or
within the industry prior to the date Executive proposes to disclose or use such
information. For the avoidance of doubt, “Confidential Information” does not
include (x) information concerning non-proprietary business or investment
practices, methods or relationships customarily employed or entered into by
comparable business enterprises, (y) the identity of investors and their
investment practices, methods and relationships, financing sources or capital
market intermediaries and (z) information that is used, developed or obtained by
Executive exclusively in connection with the performance of Permitted
Activities.


2
093331-5834-35947746.5        



--------------------------------------------------------------------------------





(d)    “Inventions” means any inventions, improvements, developments, ideas or
discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i) relates at the time of conception or reduction to
practice to: (A) the business, projects or products of the Company, or to the
utilization thereof; or (B) the actual or demonstrably anticipated research or
development of the Company; (ii) results from any work performed directly or
indirectly by Executive for the Company; or (iii) results, at least in part,
from Executive’s use of the Company’s time, equipment, supplies, facilities or
trade secret information; provided, however, that Inventions shall not include
(x) any idea or invention which is developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities or trade secret
information, and which is not related to the business (either actual or
demonstrably anticipated), and which does not result from work performed for the
Company and (y) inventions, improvements, developments, ideas or discoveries
conceived or reduced to practice by Executive exclusively in connection with the
performance of Permitted Activities.
(e)    “Materials” means all articles, reports, documents, memoranda, notes,
other works of authorship, data, databases, discoveries, designs, developments,
ideas, creative works, improvements, Inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).
(f)    “Permitted Activities” means each of the activities described in
Section 2 hereof.
(g)    “Person” means any individual, company, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
(h)    “Restricted Period” means the period commencing on the Effective Date and
ending on the second anniversary of the termination of Executive’s employment
with the Company; provided that the Restricted Period shall immediately cease if
Executive’s termination of employment is either by the Company without Cause or
by Executive for Good Reason (in each case, such capitalized term used herein as
defined in the Employment Agreement).
2.    Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Executive from:
(a)    engaging in the Personal Activities (as defined in the Employment
Agreement);
(b)    owning, directly or indirectly, solely as an investment, securities of
any such Person which are traded on any national securities exchange or NASDAQ
if Executive (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;
(c)    managing any capital accounts, or exercising any of the rights and
obligations with respect to any assets or liabilities related to Digital Bridge
Holdings, LLC (“DBH”) that are retained by Executive and not transferred to the
Company in connection with the Executive’s sale of his interest in DBH to the
Company on July 25, 2019 (including, for the avoidance of doubt, maintaining
direct or indirect equity interest ownership in legacy investments managed by
DBH (the “DBH Legacy Investments”));


3
093331-5834-35947746.5        



--------------------------------------------------------------------------------





(d)    (x) providing services to, and complying with his time and attention
commitments to, the DBH Legacy Investments, (y) taking actions with respect to
follow-on investments to the investments described in clause (x) or (z) taking
actions with respect to the refinancing or restructuring of the investments
described in clause (x);
(e)    making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in the Business);
(f)    making any passive investment (or group of related passive investments)
of less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in the Business; or
(g)    making investments in private companies that (x) are not engaged in the
Business, (y) do not predominantly make investments in the Business and (z) do
not make investments similar to those made by the Digital Colony Business equal
to the lesser of (A) 5% of the outstanding equity securities of such private
company and (B) $30 million per company or group of affiliated companies
operating as part of one business.
3.    Non-Competition. Executive shall not, during the Restricted Period,
directly or indirectly, in any manner: (i) engage in the Business (other than
through the Company and its Affiliates); (ii) render any services as an
employee, officer, director or consultant to any Person (other than the Company)
engaged in the Business; or (iii) make an investment in a Person engaged in the
Business as a partner, shareholder, principal, member or other owner of equity
interests (or securities convertible into or exercisable for, equity interests);
provided, however, nothing contained in this Agreement shall restrict Executive
from (x) engaging in any activity that he determines in good faith is in
furtherance of the interests of the Company in the performance of his duties for
the Company and/or (y) engaging in any Permitted Activity. In addition, nothing
herein shall prohibit Executive from providing services to an entity engaged in
the Business if Executive’s services are solely limited to a unit, division, or
subsidiary of such entity which does not engage in the Business and Executive
does not provide services directly or indirectly to, or with respect to, the
Business.
4.    Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Executive shall not during the
Restricted Period, without CLNY’s prior written consent, (i) directly or
indirectly, on his own behalf or for any other Person, knowingly (A) solicit or
induce any officer, director, employee or independent contractor of the Company
who is a natural person that provides consulting or advisory services with
respect to sourcing or consummating financings or investments, in either case to
terminate his or her relationship with the Company, or (B) hire any such
individual whom Executive knows left the employment of the Company during the
previous 12 months or (ii) directly or indirectly, on his own behalf or for any
other Person, solicit or induce any investors to terminate (or diminish in any
material respect) his, her or its relationship with the Company. For the
avoidance of doubt, identification or doing business with or co-investing with
any limited partners, investors, financing sources or capital markets
intermediaries with regard to activity that is not prohibited by Section 3 above
shall not be deemed


4
093331-5834-35947746.5        



--------------------------------------------------------------------------------





to be a breach of this Section 4 or otherwise. Executive shall not be in
violation of this Section 4 by reason of providing a personal reference for any
officer, director or employee of the Company or soliciting individuals for
employment through a general advertisement not targeted specifically to
officers, directors or employees of the Company.
5.    Confidential Information. At all times on and following the Effective
Date, Executive shall not disclose or use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company or any
of its Affiliates, any Confidential Information except to the extent that (i)
such disclosure or use is related to, necessary, appropriate or desirable in
connection with Executive’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Executive and the Company or any of
its Affiliates or otherwise in connection with any action by Executive to
enforce his rights or defend his actions under this Agreement, the Employment
Agreement or any other agreement with the Company or any of its Affiliates.
Nothing contained herein shall preclude Executive from disclosing Confidential
Information to his immediate family and personal legal and financial advisor(s)
that need to know such Confidential Information in order to advise Executive,
provided that Executive informs such family member(s) and/or advisor(s) that the
information is confidential in nature and receives reasonable assurances that
the family member(s) and/or advisor(s) shall not disclose such information
except as required by Law or by any Governmental Authority with apparent
jurisdiction over such Person. Nothing in this Agreement shall be construed to
prevent Executive from complying with applicable Law, or disclosing information
pursuant to the Order of a Governmental Authority, provided that such compliance
does not in Executive’s reasonable judgment exceed the extent of disclosure
required by such Law or Order. Executive shall, to the extent legally permitted,
promptly provide written notice of any such Order to an authorized officer of
the Company after receiving such Order and reasonably cooperate (at the
Company’s sole cost and expense) with any efforts of the Company to seek a
protective order or other measure to protect the confidentiality of such
information.
6.    Mutual Non-Disparagement.
(a)    At all times on and following the Effective Date, Executive shall refrain
from making any disparaging statements about the Company, the Investors, their
respective affiliates or any of its or their respective present or (to the
extent such Persons serve in such capacity during Executive’s employment with
the Company) future officers, directors, and, in their capacity as such,
employees to any third Persons, including, without limitation, to any press or
other media, except (i) to the extent required by Law or legal process, by any
Governmental Authority with apparent jurisdiction or applicable securities
considerations, (ii) related to any good faith litigation or similar proceeding
between Executive and the Company or any of such officers or directors or
otherwise in connection with any good faith litigation or similar proceeding or
other efforts by Executive to enforce his rights or defend his actions under
this Agreement, the Employment Agreement or any other agreement with the Company
or any of such officers or directors or (iii) for the making of any critical
remarks about any such Person in connection with any analyses made or opinions
expressed in the ordinary course of his duties to the Company during his
employment therewith.
(b)    At all times on and following the Effective Date, the directors and
senior executive officers of the Company shall not make, or cause to be made by
the Company, any disparaging or negative statements about Executive to any third
Persons, including, without limitation, to any press


5
093331-5834-35947746.5        



--------------------------------------------------------------------------------





or other media, except (i) to the extent required by Law or legal process, by
any Governmental Authority with apparent jurisdiction or applicable securities
considerations, (ii) related to any good faith litigation or similar proceeding
between Executive and the Company or otherwise in connection with any good faith
litigation or similar proceeding by Executive to enforce his rights or defend
his actions under this Agreement, the Employment Agreement or any other
agreement with the Company or (iii) for the making of any critical remarks about
Executive in connection with any analyses made or opinions expressed in the
ordinary course of their respective duties to the Company during their
employment therewith.
7.    Intellectual Property.
(a)    Executive agrees that all Company Materials shall be deemed “work made
for hire” by the Company as the “author” and owner to the extent permitted by
United States copyright Law. To the extent (if any) that some or all of the
Company Materials do not constitute “work made for hire,” Executive hereby
irrevocably assigns to CLNY for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, all right, title and interest in
and to such Company Materials (including without limitation any and all
copyright rights, patent rights and trademark rights and goodwill associated
therewith). The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Executive, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Executive’s employment or retention, by the Company.
Executive shall disclose to CLNY all Inventions promptly following their
development, creation or conception.
(b)    Executive further agrees that he will execute and deliver to CLNY any and
all further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Executive shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).
8.    Injunctive Relief; Other Remedies. The parties agree that the remedy at
law for any breach of this Agreement is and will be inadequate, and in the event
of a breach or threatened breach (x) by Executive of the provisions of Sections
3, 4, 5, 6 or 7 of this Agreement or (y) by the Company of the provisions of
Section 6 of this Agreement, Company or Executive, respectively, shall be
entitled to seek an injunction restraining other party from the conduct which
would constitute a breach of this Agreement. Nothing herein contained shall be
construed as prohibiting either party from pursuing any other remedies available
to it or them for such breach or threatened breach, including, without
limitation, specific performance and/or the recovery of damages.
9.    Reasonableness and Enforceability of Covenants.
(a)    The recitals to this Agreement are incorporated herein by this reference.
The parties hereto acknowledge and agree with such recitals, and further agree
that the value of the consideration paid to the Company by the Investors in
connection with the Investment Agreement is substantial, and in respect of which
Executive will benefit indirectly, and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the


6
093331-5834-35947746.5        



--------------------------------------------------------------------------------





Company is a material part of the consideration being provided in connection
with the transactions contemplated by the Investment Agreement .
(b)    The parties expressly agree that the character, duration and geographical
scope of the restrictive covenants of this Agreement are reasonable in light of
the circumstances as they exist on the date upon which this Agreement has been
executed, including, but not limited to, Executive’s material economic interest
in and importance within the Company and its businesses, and Executive’s
position of confidence and trust as a stockholder of CLNY.
(c)    Executive acknowledges that, (i) the Company is vested with the goodwill
of, and directly or indirectly carries on, the Business and that, in connection
with the transactions contemplated by the Investment Agreement , the Carry
Investment Agreement , the DCMH Investor Rights Agreement and the Carried
Interest Participation Agreement, the Company and the Investors will be vested
with the goodwill of, and will directly or indirectly carry on, the Digital
Colony Business; (ii) the restrictive covenants and the other agreements
contained herein (collectively, the “Restrictive Covenants”) are an essential
part of this Agreement and the transactions contemplated by the Investment
Agreement, the Carry Investment Agreement, the DCMH Investor Rights Agreement
and the Carried Interest Participation Agreement and (iii) the covenants
contained in this Agreement are intended to be and would be enforceable under
the Laws of the State of New York. Executive and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Agreement.
(d)    Executive agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.
10.    Acknowledgements. Executive acknowledges that (i) his work for the
Company will continue to give him access to the confidential affairs and
proprietary information of the Company; (ii) the agreements and covenants of
Executive contained in this Agreement are essential to the business and goodwill
of the Company; and (iii) CLNY would not have entered into the Employment
Agreement and the Investors would not have entered into the Investment
Agreement, the Carry Investment Agreement, the DCMH Investor Rights Agreement
and the Carried Interest Participation Agreement but for the covenants and
agreements set forth herein.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to agreements
entered into and to be performed entirely within such state. The Company and
Executive also agree and acknowledge that, effective as of the Closing Date, the
Employment Agreement shall also be governed by the Laws of the State of New York
and any references to state-level laws, rules and regulations therein shall be
deemed to be amended to refer to similar Laws of the State of New York, if
applicable.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or


7
093331-5834-35947746.5        



--------------------------------------------------------------------------------





the date of the return receipt acknowledgment, if mailed, postage prepaid, by
certified or registered mail, return receipt requested; (c) on the date of
transmission, if sent by facsimile; or (d) on the date of requested delivery if
sent by a recognized overnight courier:
If to the Company:
Colony Capital, Inc.
515 South Flower Street, 44th Floor
Los Angeles, CA 90071
Attention:    Chief Executive Officer
    General Counsel

If to Executive:
to the last address of Executive
in the Company’s records specifically identified for notices under this
Agreement

With a copy (which shall not constitute notice) to:
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178-0060
Attention:
Robert D. Goldbaum
Nathan R. Pusey

Facsimile No.: 212-309-6001
Email:
robert.goldbaum@morganlewis.com
nathan.pusey@morganlewis.com

or to such other address as is provided by a party to the other from time to
time.
13.    Survival. The representations, warranties and covenants of Executive and
the Company contained in this Agreement will survive any termination of
Executive’s employment with the Company through the end of the Restricted
Period.
14.    Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by Executive and CLNY. No
provision of Section 4 hereto may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in writing
and signed by the Investors. No waiver by either party hereto at any time of any
breach by the other party hereto of compliance with any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
15.    Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographic and temporal scope and in
all other respects. If any term or provision of this Agreement is determined to
be invalid or unenforceable in a final court or arbitration proceeding, (A) the
remaining terms and provisions hereof shall be unimpaired and (B) to the extent
permitted by applicable Law, the invalid or unenforceable term or provision
shall be deemed replaced by a term


8
093331-5834-35947746.5        



--------------------------------------------------------------------------------





or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision.
16.    Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in New York, New York, before a panel of three neutral arbitrators,
each of whom shall be selected jointly by the parties, or, if the parties cannot
agree on the selection of the arbitrators, as selected by the American
Arbitration Association. The commercial arbitration rules of the American
Arbitration Association (the “AAA Rules”) shall govern any arbitration between
the parties, except that the following provisions are included in the parties’
agreement to arbitrate and override any contrary provisions in the AAA Rules:
(a)    The agreement to arbitrate and the rights of the parties hereunder shall
be governed by and construed in accordance with the Laws of the State of New
York, without regard to conflict or choice of law rules;
(b)    The AAA Rules shall govern the arbitration, the agreement to arbitrate
and any proceedings to enforce, confirm, modify or vacate the award;
(c)    The arbitrators shall apply the Laws of the State of New York;
(d)    Any petition or motion to modify or vacate the award shall be filed in a
Supreme Court in New York County, New York (the “Court”);
(e)    The award shall be written, reasoned and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;
(f)    Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and
(g)    The arbitration shall be confidential, and judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before the Court.
[remainder of page intentionally left blank]




9
093331-5834-35947746.5        



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COLONY CAPITAL, INC.
By: /s/ Donna Hansen
Name: Donna Hansen
Title: Chief Administrative Officer


EXECUTIVE
/s/ Marc Ganzi
Marc Ganzi




[Signature Page to Marc Ganzi Amended and Restated Restrictive Covenant
Agreement]
SC1:5236807.3093331-5834-35947746.5        